 GATEWAY TRANSPORTATION COMPANYGateway Transportation CompanyandForrestR.Drudge.Case 13-CA-9655April 30, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn October 28, 1970, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengagingin certain unfair labor practices, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended dismissal of those allegations.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief. The Gen-eral Counsel filed cross-exceptions and a brief in sup-port of the cross-exceptions and the Respondent filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer'sDecision, the exceptions, cross-exceptions,and the briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the followingadditions.Although the Trial Examiner concluded that ChiefDispatcher Vitello and other supervisors characterizedDrudge as an agitator and warned some of his fellowemployees against being mixed up with him for thatreason, he found nothing unusual or unlawful in thisregard.' Even if these statements are deemed not to beunlawful in the circumstances of this case, we find thatthey reflect Respondent's awareness of, and its attitudeof resentment against, Drudge because of his protectedand concerted activities. This resentment is further evi-denced by the fact that, in February 1969, Vitellothreatened to keep Drudge out of town if he filed agrievance, and a few days later warned Drudge that hewas "skidding on thin ice, that he would get [him] oneway or another ... " In November 1969, Vitello againstated to Drudge that if he wanted to try to get alongwith the Company, he would get good equipment, but'In the absence of an exception to this finding,we adoptitpro forma.190 NLRB No. 26199if he were going to buck the Company, Vitello couldmake or break him by giving him bad equipment. Out-side a grievance session held in late November or earlyDecember, another supervisor, Brooks, exclaimed toDrudge, "Boy, if Mr. Willy retires and we get you fora union steward, we really got trouble."On March 14, 1970, after a discussion among Vitello,Drudge, and driver Honchell involving Honchell's go-ing to a doctor, Vitello stated to Honchell, "Don'tlisten to him. You will get yourself in a lot of trouble."Sometime during that same month Vitello and driverZussman were discussing the number of drivers whohad been barred from a motel and when Drudge's namecame up, Vitello stated "that Drudge is strictly troubleand we are going to get rid of him." Since the above-enumerated statements occurred within the context ofdiscussion of employees' rights and working condi-tions,we agree with the General Counsel that suchconversations can be considered as evidence of animustoward Drudge's concerted activities. In all other re-spects we adopt the Trial Examiner's findings and con-clusions.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Gateway Transportation Company, ChicagoRidge,Illinois, its officers,agents, successors,and as-signs, shall take the action set forth in the Trial Ex-aminer'sRecommended Order.'iIn footnote13 of the TrialExaminer'sDecision,substitute"20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On March 2, 1970, ForrestR. Drudge filed a charge with the Regional Director forRegion 13 of the National Labor Relations Board (Chicago,Illinois) alleging thatGateway Transportation Company,hereinafter called the Respondent, engaged in certain unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct. Thereafter on May 22, 1970, Mr. Drudge filed a firstamended charge again alleging violations of Section 8(a)(1)and (3). On May 28, 1970, the Regional Director on behalfof the General Counsel issued a complaint alleging that Re-spondent violated Section 8(a)(3) and (1) of the Act by reduc-ing the amount of work assigned to Drudge and by issuingwarning letters on seven occasions to Drudge. By its dulyfiled answer Respondent admitted the jurisdictional allega-tions and the existence of the Union (Local Union 710, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union) andits status as a labor organization, admitted issuing warningletters, denied reducing work to Drudge and denied the con-clusionary allegations of the complaint. On the issues thusjoined the matter came on for hearing before me in Chicago, 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDIllinois, on various datesbetween July 14 and August 12,1970. All partieswere represented and had anopportunity toadduce evidence and to call witnesses,to argueon the recordand to submitbriefs. The partieswaived oral argument at theclose of thehearing andbriefs have been filed bythe GeneralCounsel and Respondent.At the hearing the General Coun-sel withdrew the allegation regarding the alleged reduction ofwork assigned to Drudge so that the only unfair labor prac-tice under consideration herein concerns the issuance of thewarning letters to Drudge.On the recordherein and in con-siderationof the briefs,Imake the following:FINDINGS OF FACTI.THEBUSINESS OF RESPONDENTRespondent is an Illinois corporation engaged in the busi-ness of transporting commoditiesby truck ininterstate com-merce.Respondent operates numerous terminals in many ofthe Statesof the UnitedStates including one at ChicagoRidge,Illinois, at which thechargingparty isdomiciled andfrom which he drives.Respondent annually performs servicesvalued in excessof $50,000 in thetransportation in interstatecommerce of goods andmaterials forthe ownersthereof.Respondent is now and has been at all times material hereinan employer engaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis and at all times material herein has been alabor organization within the meaning of Section2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundFor many years,and at all times material herein,Respond-ent's drivers have been represented by the Union as part ofan associationwide bargaining unit operating under the Na-tionalMaster Freight Agreement of the International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America and the Central States Area Over-the-RoadSupplement Agreement which,among other things, providefor the formation of joint state committees or city road com-mittees which handle grievances at their initial stage with anappeal to a joint committee for the Central States area.Forrest R. Drudge,the Charging Party,has been employedby Respondent since August 1968 as an over-the-road driveron the extra-board seniority roster.Under the terms of thearrangement between Respondent and the Union two seni-ority rosters are maintained;one of bid drivers, who aresenior drivers who by virtue of their seniority may bid forregular runs between Chicago,their domiciliary terminal,and points to which regular runs are made including but notlimited to Cleveland,Canton,Columbus and Cincinnati,Ohio,Indianapolis and other cities. The second or extra-board roster is all of the additional drivers needed by theEmployer to carry loads to destinations other than thoseserved by bid drivers,and to carry extra loads to the citiesinto which bid drivers drive.Extra-board drivers are assignedloads on the basis of their seniority;when more than one loadis available an extra-board member may choose the load heprefers leaving the others to be driven by drivers with lessseniority.During the year 1969 Drudge filed a number of grievancesconcerningvariousaspects of his employment,one was with-drawn and the others were handled in the grievance proce-dure.During the same time he became interested in assistingother employees in filing grievances,advising them with re-gard thereto and even went so far as to have grievance andcomplaint forms printed at his own expense,'which he dis-tributed to other drivers and left in the various drivers' roomsand other places where Respondent's employees congregated.There is also evidence that Drudge interested himself in griev-ances filed by others,in which he was not personally con-cerned,to the extent that on one occasion he attended agrievance hearing in Chicago before the Central States JointBoard relating to an attempt by some of Respondent's em-ployees to be redomiciled in Kendalville,Indiana,a domicilefrom which they had been moved to Chicago at an earlierdate.It appears also that during this time Drudge joined anorganization known as Better American Teamsters,appar-ently familiarly known asB.A.T., whichseems to have as itsgoal the improvement or displacement of the existing leader-ship in the Union and until the date of the hearing he wasoccupied to some extent with convincing his fellow drivers ofa need to join and support that organization.Early in 1970,Drudge,apparently having concluded thatone of the union representatives was not functioning prop-erly, prepared and circulated a petition calling for his removaland replacement.The record does not reveal whether thispetition or any part of it was ever forwarded to the Union orwhether it ever came to the attention of the Employer,exceptto the dispatchers whose status,claimed by the GeneralCounsel to be that of supervisors, was not litigated sufficientlythat a finding can be made.In any event,it is clear that theactivities of Drudge were not calculated to endear him eitherto the Union or to the Respondent.A number of witnessestestified that Respondent's chief dispatcher,Joe Vitello, andsubordinate dispatchers,as well as other individuals,charac-terized Drudge as an agitator and warned some of his fellowemployees against being mixed up with him for this reason.'I find nothing unusual or unlawful in this regard;there is noquestion that Drudge took it upon himself to operate as a hairshirt to both Respondent and the Union and his activities canwell be characterized as agitation among the employees.On December 5, 1969,Respondent,at the instance of Op-erationsManager Schousen but over the signature of VicePresidentMichael P.Murphy,issued a warning letter toDrudge in connection with his failure to properly mark thelog required by the Interstate Commerce Commission as aday-to-day record of over-the-road drivers' activities. There-after on February 18 a second such letter issued on anothermatter,on March 4 two more, and on March 9, March I I andMarch 24 additional letters were issued to the ChargingParty.Grievances were filed by Drudge as a result of hisreceipt of the letters of December 5, February 18, both lettersof March 4, March 9,March 11 and March 24.The determin-ation of the joint state and local committee disposed of eachof those grievances with the decision"letter stands" which isto say that the grievances were denied by the joint committee.The General Counsel contends that none of the warningletterswould have been issued but for the discriminatoryintention on the part of Respondent to punish Drudge for hisactivities in connection with the Union and in filing griev-ances, as set forth above,and further contends that the letterswere not in some instances warranted. Respondent, on theother hand,contends that each of the letters is warranted andthat they were in no way discriminatory. On the contrary'Drudge testified that he had mimeographed 500 grievance forms whichclosely resembled printed grievance forms put out by the Union and 2,000complaint forms which apparently were like nothing distributed by theUnion but were addressed to the union leadership.'Although,generally speaking,Vitello and the others to whom suchstatements were attributed deny this fact, I find that statements were madeas reported. GATEWAY TRANSPORTATION COMPANYRespondent pointed out that over a thousand such letters hadbeen issued to its employees in the year and a half precedingthe hearing and that Drudge was in no different position thanits other employees.'As I view theissueit is not unlike any other issue of thepossible discriminatory imposition of a sanction by an em-ployer. In the face of Respondent's denial of any discrimina-tory motivation and the absence of direct evidence thereof theGeneral Counsel can prevail only if the facts adduced requireon my part an inference that Respondent was motivated bydiscriminatory considerations; an inference of such strengththat it overcomes the Respondent's direct denial thereof. Insupport of this inferenceImustconsider first whether in factDrudge was guilty of that with which he is charged in eachletter, second whether other employees similarly situatedwere handled differently than Drudge or whether Drudge,under different circumstances, was handled differently forbreach of the same rules.The letter of December 5 dealt with a circumstance whichtook place on Tuesday, December 2. Drudge reported forduty at 2.59 a.m. and started his "ICC log" showing himgoing on duty at 3:30 a.m., thus a period of 30 minutes isshown on his log as "off duty" and on his tripcard, uponwhich his pay is based, as "on duty." According to Respond-ent such time should be marked on the ICC log as "On dutynot driving" rather than "off duty." Drudge's immediatereaction was to contend that either the timeclock with whichhe had punched his tripcard was incorrect or his watch wasand he so wrote in a letter addressed to Vice President Mur-phy.Murphy responded that it was Drudge's duty to notifythe Company if he found that the timeclock was incorrect orto set his watch if he found his watch was incorrect. In hisletterDrudge also informed Murphy that he thought thewarningletter had been issued in retaliation for his refusal tocommit a violation as ordered by his supervisor on November29, 1969, at which time he stated he was threatened with awarning letter if he would not do as he was told. The super-visor to whom he has reference is Vitello. He received noanswer to his response to Murphy and filed a grievance onJanuary 4, 1970. The committee heard the grievance andruled that the letter would stand. Drudge admitted that thedrivers'log wasnot correctly made out but stated that he hadmade out "hundreds" of logs incorrectly in the past withoutreceivinga warningletter.General Counsel adduced the evi-dence of several of the drivers that they made out their logsin thesamefashion as Drudge. Each of them testified thatthere was a period of 5 minutes to over half an hour from thetimethey punched their tripcards and manifests in the officeto the time they entered their truck. Employees Bowen,Chickerillo, Russell and Honchell each testified that they logall or part of such timeas onoff duty, not driving. Bowentestified that on mostoccasionshe logged time spent lookingfor his truck, inspecting it and preparing to moveout in it asoff duty butsometimeslogged it as "on duty not driving."Chickerillo testified that he logged the time before leaving theterminalas nonduty but his testimony, which is somewhatambiguous,seemsto reveal that he writes in on his timecardthe same hour that he commences his log. Accordingly nodisparity appears.'I see no probative value in Respondent's contention with regard to thethousand letters allegedly issued by it The record reveals that they wereissued to an employee complement of over 800 and issued over a period ofa year and a half, thus on numbers alone it would appear that Drudgereceived far more than a normal share Additionally the only evidence onthe record that the estimated 1,000 letters dealt with the same type ofviolations as the letters to Drudge was the testimony of Schousen which wasadmittedly not based on any review on his part of the letters.201James Russell testified that if the penod of time betweenpunching a timecard and commencing driving exceeds a halfhour, he logs it as on duty not driving. Presumably, if theperiod of time is less than a half hour he logs it as off duty.Employee Honchell testified that if the period of time ex-ceeded 15 minutes he logs it as on duty but logs it as off dutyif it is less than 15 minutes. None of the employees whotestified have received any warning letters with regard to theirpunching practices.Respondent contends that it has demonstrated that theemployees do in fact log on duty time as soon after punchingthe timeclock as possible by comparison of drivers' manifestsand logs introduced in evidence during the hearing. Themanifests and logs on which Respondent relies are datedvarious dates between July 7 and August 5, 1970. They in-clude one from Chickerillo on which the manifest is punchedat 2:36 and the log shows that Chickerillo commenced driv-ing at 2:45. It contains two from Bowen, one punched 3:26and 3:16 and both of which show that he commenced drivingat 3:30; and contains one from Russell with the manifestpunched at 10:56 p.m. and showing the commencement ofdriving at 11 p.m. Manifests and logsheets are also in evi-dence for driver Zussman, showing in one case that hepunched in at 3:45 and showed on duty nondriving from 3:45to 4:30; another one punched in at 12:24 a.m. and shows himcommencing driving at 12:30. Another, for driver Portner,shows him as punching in at 2:47 and on duty not drivingfrom 2:45 to 4:00 a.m. A second for Portner shows himpunching in at 12:39 a.m. and driving commencing at 12:45.One for driver Bill shows him punching in at 11:01 andcommencing driving at 11:00, a second punching in at 5:06and commencing on duty not driving from 5:15 to 6:15. Ofcourse this substantiates neither position. There is no basisshown for the selection of these few instances by Respondentand it is not inconceivable that they were selected both be-cause the manifests showed a clearly ascertainable date stampand the timecards compared favorably with the manifest.Chickerillo, Bowen and Russell testified that at all times theytried to fill out their timecards correctly and quite conceiva-bly Respondent could have selected matching sets of docu-ments covering those times when they did it to Respondent'ssatisfaction. I did not consider that the documentary evidenceis sufficient to overcome the testimony of Chickerillo, Bowen,Russell or Honchell that they chronically violated Respond-ent's rules in this regard and that they had never received awarning letter therefor. That Drudge recognized on his re-ceipt of the letter that he was incorrect in marking his log ashe had appears to be the case; his reliance on an allegedvariance between the timeclock and his watch so indicates.His contention at the hearing that the problem was occa-sioned by the time he spend looking for his truck and check-ing it out before commencing driving appears to have comeas anafterthought and does nothing to support his positionthat a variance such as that criticized in the letter was anormal occurrence. Further, it appears that his attitude to-ward the correct keeping of his log was somewhat cavalier;three logsheets turned in by him covering the dates July 16,July 23 and August 4, 1970, all during the course of thehearing, are discrepant; the first in that no tally of totals wasplaced by him as required by the form, the second, the hourswere totaled and add up to 26 hours for a 24-hour day andthe third, the driving time total is shown as 3-2/3 hoursalthough the form is made out in quarter hours and he tes-tified that it is so kept.I cannot find on the record that the offense which gave riseto the warning letter did not take place nor do I find sufficientevidence on the record as a whole that the issuance of the 202DECISIONSOF NATIONALLABOR RELATIONS BOARDwarning letter was a disparate action on the part of Respond-ent.On February 13, 1970, Drudge received a call for an as-signement.James Russell,another employee,handed back aload assigned to him and said he did not want it. The loadwas then assigned to Drudge who turned it down stating "Idon't especially care for it,I'm waiting for whatever comesdown the chute next." According to Drudge, the dispatcherthen discharged both him and Russell. A few minutes laterDrudge returned to the dispatcher and said he would take theload and the dispatcher told him it was too late. The nextmorning Drudge and Russell called their business agent whopromptly called Respondent. The discharges were rescindedand warning letters were sent to Russell and Drudge.Drudge appealed his warning letter in a grievance;Russelldid not. Drudge's grievance was denied by the joint commit-tee. The General Counsel adduced evidence of several driversincluding Russell,Bowen,Chickerilloand Honchell.Each ofthem testified that they had in the past turned down as manyas a dozen loads and had never received warning letters.Respondent adduced testimony that drivers are given achoice of available loads by seniority as long as there is morethan one load available.'If there is only one load there canbe no refusal after the driver has accepted the call and cometo the terminal.There is no evidence that in any of the casesreferred to by employees other than Drudge, i.e., Russell,Bowen,Chickerilloand Honchell, there was only one loadinvolved and it appears affirmatively that at least in some ofthe cases other loads were available.For instance, Bowentestified that he ascertained from the dispatcher in one in-stance that he might have a Cleveland or Canton run where-fore he turned down a Cincinnati run and on another occa-sion he turned down an Indianapolis run and anotheremployees threatened to file a grievance if Bowen continuedto turn down loads because then he would have to drive them.Again, as in the case of the earlier letter, I find that theevidence supports the Respondent's position that in factDrudge was guilty of the violation with which he was chargedin the letter and the evidence does not show that there wasdisparate treatment within the ground rules, as set out above,testified to by Respondentwitnesses.On March 4,Drudge received two warning letters; bothstemmed from the same incident.On February 28 Drudgewas in Canton,Ohio, in the late evening.According to histestimony, he received a load the destination of which was St.Paul,Minnesota. Drudge had never driven between Chicagoand St.Paul and normally loads from Ohio going pastChicago are delivered to Chicago by the Chicago driver andproceed on west of Chicago with other drivers. According tothe testimony of Drudge both the manifest and the envelopeor pouch in which he received the manifest showed the desti-nation as St. Paul. Accordingly he returned to the dispatcherand asked her if he was supposed to go to St.Paul stating ineffect it might be snowing there and he was not anxious todrive up there. According to his testimony the dispatcher (awoman) told him that she could not care less where he wentand that closed the conversation. He then took the load andproceeded through Chicago to St. Paul where he delivered theload.Drudge was furnished another load to bring from St. Paulto Chicago and arrived at Chicago at 12:02 a.m., March 2.The next day he took another load out leaving at 2:45 in themorning.The dispatcher told him that he had not filed thelog for the last preceding trip and told him that he would haveThis accords with Drudge's testimony.The record states that the other employee was Joe Vitello. However, myrecollection is clear that it was a driver below Bowen on the seniority list.to file a tripcard showing a trip from Canton to Chicagobecause the Employer would not pay him for taking the loadto St. Paul past Chicago. Drudge testified that he informedthe dispatcher on this occasion that he had already filed hislog and tripcard and that he would not change them becausehe would insist upon being paid for the trip back and forthbetween Chicago and St. Paul.Upon his return from this trip the following day, Drudgewas informed that Operations Manager Schousen wanted tosee him in his office.There he was interviewed by Schousenin the presence of Chief Dispatcher Vitello. Schousen in-formed Drudge that the Employer would not pay for the tripbeyond Chicago to St.Paul and return and advised him fur-ther that he had not turned in the logs that he was requiredto turn in.An argument ensued during the course of whichDrudge repeated to Schousen the conversation he had hadwith the woman dispatcher in Canton and Drudge furtherdeclined to make a new tripcard and insisted that he be paidfor the trip to St.Paul and return.Drudge stated during thisinterview that the dispatch envelope or pouch had shown thedestination of the load to be St. Paul.A further complication involves the envelope or pouch inwhich the manifest was contained for the St. Paul load, whichwas torn so that the portion showing the destination was tornoff. According to the first testimony of Drudge this resultedfrom the fact that the seat in his cab was defective whereforehe had used his logbook and the envelope to build up one sideof the seat so that he could sit in a normal fashion in it,resulting in a tearingof theenvelope.On cross-examinationDrudge testified that the tearing resulted further from the factthat the envelope caught in the door handle of the truck ashe dismounted in St.Paul and that the portion of the envelopeshowing the destination had been torn off. He stated that hetucked that portion of the envelope into the envelope andturned it in to the dispatcher in St. Paul. At any rate theenvelope was produced in evidence but does not contain noris it accompanied by the portion showing the destination. Asa matter of fact the envelope shows no entries other than thepoint of departure,Canton,and Drudge's surname.Respondent called Miss Betty Roskos who identified her-self as the night dispatcher at the Canton terminal;she tes-tified that she recalled giving the pouch to Drudge and thatalthough the pouch showed Chicago as his destination heinquired whether to go to St. Paul. She told him that he wasto go to Chicago with it. She testified also that she had a goodrecollection of the incident,that it was in no way differentfrom any other load dispatched from Canton terminal whileshe was on duty, that she normally dispatched from 7 to 12loads per night and there was nothing special about thisincident to bring it to her attention. She testified that she hadno recollection of Drudge saying anything about the weatherin St. Paul or that he did not want to drive there. She iden-tified the pouch or that fragment of it that remained andstated unequivocally that the destination that had beenmarked on it was Chicago.I do not credit her testimony, Ihave a definite impression that Miss Roskos' testimony wasbased solely on the probability rather than on any definiterecollection of writing or seeing Chicago on the envelope inquestion.As a result of this occurrence two warning letters wereissued to Drudge, one for driving beyond Chicago to St. Paulwith the load, the other for failing to turn in his log. Drudgefiled two grievances,one demanding that he be reimbursedfor driving a load to St. Paul and for the return load from St.Paul to Chicago, the other demanding that the two letters ofreprimand be rescinded.He prevailed in the first grievancebut the grievance committee permitted the two letters tostand. GATEWAY TRANSPORTATION COMPANYDrudge testified that he prepared a duplicate set of logs forthe Canton to St. Paul trip which he turned over to thedispatcher on the night of March 3 when the dispatcher toldhim that he had not turned in the log. He stated that hemarked them with the word duplicate. Although these logswere in Respondent's possession they were not produced atthe hearing.Drudge testified that normally he determined his destina-tion from the manifest contained in the pouch rather thanfrom the face of the pouch and that on the occasions in whichthe destination shown on the manifest was different from thatshown on the pouch he inquired of the dispatcher which hewas to follow. Respondent produced several manifests show-ing loads which went from Canton to St. Paul that weredriven by Drudge. On none of the manifests did a Chicagotermination for the driver appear; other manifests in evidencesimilarly reveal that the manifest itself does not necessarilycontain the destination of the driver whose name appears onit.I credit the testimony of Schousen and the various dis-patchers called to the witness stand by the Respondent thatthe destination of each trip is signaled to the driver by thelegend on the pouch rather than that on the manifest. In theinstant situation, however, I credit the testimony of Drudgethat the pouch was incorrectly marked St. Paul rather thanChicago and it is for this reason that he called it to theattention of the dispatcher. I believe that the dispatcher didnot realize that a mistake had been made on the pouch andanswered as Drudge testified. I reach this conclusion partiallybecause the record reveals that Drudge relayed the conversa-tion he had with the dispatcher to Schousen on March 3,immediately after returning from the trip. I believe that therewould have been no occasion for the conversation if thepouch had not been marked incorrectly, on the other hand,Ihave no doubt that Drudge recognized that an error hadbeen made and I believe that he deliberately relied on theerror in driving past Chicago to St. Paul for reasons of hisown. He testified that although he had never driven pastChicago under similar circumstances he was afraid not to onthis occasion because of the warning letter he had received,and he testified that he was afraid that he would receiveanother warning letter if he failed to follow the written in-struction. I do not credit this explanation. Under all thecircumstances of this case it appears much more logical forhim to have called the Chicago terminal, at least when hearrived in Chicago, to resolve the problem before precedingon to St. Paul.I also credit Drudge's statement that the pouch, when heturned it in at St. Paul, contained the missing section showingthedestination. I reach this conclusion based on theprobabilities of this situation. The St. Paul terminal musthave been, to say the least, surprised by Drudge's arrival withthe truckload of merchandise inasmuch as the testimony isclear that no other Chicago driver delivered loads betweenChicago and St. Paul. Under these circumstances theprobabilities, in my opinion, are that the St. Paul terminalwould have checked with the Chicago terminal immediatelyand would have checked the pouch to determine whetherDrudge's orders were to deliver the load to St. Paul. It is clearthat Drudge spent some time in St. Paul before returning withanother load from St. Paul to Chicago. There is no evidencethat the dispatcher or anyone else in St. Paul asked him aboutthe torn envelope or attempted to determine the whereaboutsof themissingsection of it. I conclude that this was onlybecause the missing section was in their custody at that timeand it was not until later that it became separated from thepouch.203I conclude that the warning letter regarding the St. Paultripwas issued by Respondent in retaliation for Drudge'sdeliberate misunderstanding of the trip he was expected tomake. I do not believe that Schousen was aware at the timeof writing the March 4 letter that the envelope in fact directedDrudge to take the load to St. Paul but, on the other hand,I agree with Respondent's position that even if it had Drudgedid not take the proper steps to ascertain whether the en-velope was in error. Under these circumstances I believe theletter was warranted and that the General Counsel has failedto show by a preponderance of the evidence that it was issuedwith a discriminatory motivation.The General Counsel adduced evidence from several driv-ers that they had taken loads to the wrong destination in thepast and had not received warning letters. However, in eachsuch case it appears that the loads were taken to destinationswithin the normal sphere of Chicago drivers' activities andthe situation was not such that the drivers should have knownthat they were not to take the loads to the destination atwhich they were delivered. I do not consider that this evi-dence sufficiently shows such a disparity of their treatment towarrant a finding that the issuance of the letter of reprimandto Drudge was discriminatory.With regard to the second letter referring to Drudge'sfailure toturn in anICC log for March 1, I credit Drudge'stestimony that he did turn in a log together with a tripcardfor the entire trip and that he was warned by the night dis-patcher on the morning of March 3 to change his tripcardbecause he would not be paid for the trip to St. Paul. I do notbelieve that the night dispatcher made any reference tochanging his log, but that Drudge assumed such a referencefrom the fact that he believed that the log and the tripcardhad to be consistent, accordingly, that the log too had to bechanged. This he refused to do. It is clear that logs wereoccasionallymisplaced when they were turned in, all thewitnesses agreed to that and also it is true that with somefrequency drivers failed to turn in logs on time. No occasionappears to have singled out Drudge on this occurrence, evenif he had failed to turn in a log, warranting the issuance ofsuch a letter, in the absence of evidence that other drivers whofailed to turn in logs were reprimanded,' I conclude that theonly reason for the issuance of the second March 4 letter wasan excess of irritation with Drudge, both because of his un-warranted trip to St. Paul and because of his activities bothon his own behalf and on behalf of any other driver who hada grievance to stir up trouble between the Employer and theUnion. I conclude that the issuance of the warning letter ofMarch 4 with regard to the failure to turn in a log wasdiscriminatory within the meaning of Section 8(a)(3) of theAct.The March 9 letter again deals with the failure to turn inICC logs for March 6 and 7. There is no substantial evidenceon the record regarding this matter other than the fact thatthe letter was issued. Operations Manager Schousen testifiedthat he was told by Chief Dispatcher Vitello that Drudge hadfailed to turn in the two logs and he immediately issued theletter of March 9 without further investigation. Vitello didnot testify with regard to the letter or the incident andDrudge testified only that if he had failed to turn in the logsand anyone had spoken to him about it he would have turnedin duplicate logs which he would have marked duplicate.The only evidence of any reprimand letter having been issued for failureto turn in logs was that given by driver Bowen, who testified that when hefirst started to work for the Company he turned in logs at the end of eachweek rather than on a daily basis and received a reprimand after severalweeks of this practice Since that time, although he has on occasions forgot-ten to turn in logs, he has not been reprimanded 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent did not come forward with logs purportedlyturned in by Drudge, thus there is no way to determinewhether Respondent's file contains original or duplicate logs.Drudge testified that he had no recollection of the incidentand was testifying only from the probabilities. Vitello was notasked to testify concerning the incident giving rise to theMarch 9 letter. Thus the only evidence we have is Respond-ent's evidence that it was issued by Schousen because Vitellotold him the logs were not turned in and because, having justissued a similar letter on March 4, he considered that thefailure to turn in logs immediately thereafter required theissuance of a warning letter and the testimony of Drudge thathe in fact did turn in the logs and that if he was askedthereafter to turn them in he turned in duplicate logs.I conclude, in view of the fact that as I stated above logsappear to have been misplaced by Respondent's clerical em-ployees on other occasions and Respondent apparently issueda warning letter in this instance without any investigation,not even a conversation with Drudge, that the warning letterresulted from Respondent's irritation with Drudge ratherthan any good-faith effort to require him to mend his ways.Accordingly I find that the issuance of the warning letter wasdiscriminatory within the meaning of the Act.The next warning letter was dated March 11 and dealt withthe same trip that had resulted in the warning letter of March9.The issue here was that on Saturday, March 7, Drudgearrived in the late afternoon at the Mansfield, Ohio, terminalwith a load. The terminal was closed and Drudge drove histractor to the Blue Bell Motel where he spent the night. TheBlue Bell Motel is the place to which Respondent's driversare instructed to go. Normally the motel keeper is called andcomes and picks the drivers up at the terminal or they takea taxi to get there. A sign posted at the Mansfield terminaldirects the employees to stay at the Blue Bell Motel and tocall the Blue Bell owner or the taxicab company for transpor-tation.Drudge testified that he did not telephone for trans-portation because the only telephone available to him waslocated in the terminal drivers' room and a lock had beenplaced on the dial so that it could not be used. He testifiedthat the nearest public telephone was variously three quartersof a mile and a half a mile away and he did not want to walkthat far so he took his tractor and drove to the motel. Hetestified that this was not an abnormal procedure, that he haddriven to the motel on other occasions and that he had seenother equipment of Respondent's parked at the motel obvi-ously having been driven there by Respondent's drivers.There is no evidence that any other driver ever was given awarning letter for using company equipment to go to themotel.The manager of the Mansfield terminal testified that nodriver was ever permitted to use Respondent's equipment todrive to the motel, that he had no knowledge that any driverhad ever done so other than on the one occasion concerningMr. Drudge and that there was no lock on the telephone andnever had been. He testified that Drudge's use of his tractorcame to his attention because Drudge had been unable tostart it the next morning and he had been called to supplymechanical assistance in getting the tractor started at themotel.As a result of this he reported the matter to theChicago office and a warning letter resulted.A number of drivers testified, supportive of Drudge, thatthey had used Respondent's equipment at the Mansfield ter-minal to drive to the Blue Bell Motel and had never beencriticized therefor and they also agreed with Drudge that alock had been placed on the telephone in the drivers' roomso that it could not be used to call a taxi or to call the motelowner.Respondent contends that there is no evidence that theterminal manager knowingly permitted any driver to engagein the practice of driving to the motel. However, the terminalmanager testified that on each occasion that a taxicab is calledor that the motel keeper provides transportation the Com-pany is billed for the transportation and that he compares thebillswith the motel bills and forwards them for payment tothe main office of Respondent. Accordingly, each time thedriver used Respondent's equipment to go to the motel itmust have been apparent to the terminal manager because nobill for transportation would be forthcoming. He must there-fore either have known that Respondent's equipment wasbeing used for local transportation or have chosen to ignorethe notice implicit in the absence of bills from either thetaxicab company or the motel keeper for transportation. Ifind that for a period of time a lock appeared on the telephonein the drivers' room and that the incident occurred as Drudgetestified.On cross-examination the plant manager testifiedthat a notice produced by him which gave instructions to thedrivers as spelled out above was not the only notice posted.He said there were other notices and specifically a notice thatunder no circumstances are drivers to take tractors to motels.Further on in his cross-examination, however, he testifiedthat the notice placed in evidence was the only notice that wasposted the first 3 months of 1970. I do not credit his testimonythat a notice was posted that drivers are specifically forbiddento take tractors to motels.The terminal manager from Mansfield testified that hecalled Schousen in Chicago on Monday, March 9, and in-formed him that Drudge had broken the rule of the Mansfieldterminal and used a tractor to go to the motel. Schousentestified that when he received the bill from the mechanic forstarting the tractor that he called the terminal manager inMansfield and ascertained that there was a rule against driv-ing company equipment to the motel in Mansfield just asthere was such a rule in the Chicago terminal and it was thenthat he determined to issue the warning letter. If the terminalmanager were to be credited there is no explanation for thefact that Schousen waited from March 9 to March 11 to issuethe warning letter; there was no delay about issuing the warn-ing letter of March 9 which concerned Drudge's alleged fail-ure to file his logs at the end of the same trip. On the otherhand, if Schousen is to be credited, I would have to assumethat the mechanic submitted his bill for starting the tractorat the motel very promptly and directly to the Chicago termi-nal although it appears that he was retained by the Mansfieldmanager for the task of starting the tractor. In either eventthere is no evidence that any other driver was even warnedwith regard to using his tractor to go to the motel in Mans-field, although it was frequently done. I believe that the.Gen-eral Counsel has sustained his burden of proof with regard tothis allegation and I find that Respondent issued the letter ofMarch 11 in retaliation for Drudge's activities in grieving andcomplaining to Respondent.The last of the warning letters placed in issue in this pro-ceeding was issued March 24, 1970, and warned Drudgeabout failing to punch out in the correct space on trailermanifests after having been cautioned and instructed by dis-patchers. The March 24 letter recited that manifests covering11 trips during the month of February 1970 were improperlypunched so that the clerical employees who had threafter todeal with them were unable to read either the time of depar-ture or arrival or the date or both. Drudge testified thatduring his entire tenure with the Employer he frequentlypunched manifests incorrectly. He testified that in the latterpart of 1969 he was admonished by Dispatcher Harper, butthat otherwise he had had no warning or complaint fromRespondent with regard to punching. Operations Manager GATEWAY TRANSPORTATION COMPANYSchousen testified that he told both Chief Dispatcher Vitelloand Harper to warn Drudge about the problem and thatwhen, in the latter part of March, he was informed by aclerical employee that 11 of the manifests during the monthof February had been improperly punched he decided that itwas necessary to issue a warning letter. Six of the 11 manifestswere placed in evidence by Respondent, some of them werenot time-stamped at all and on others the time stamp hadnearly missed the paper so that it was impossible to readeither the date or the time of the stamping.Most of the manifests used by Respondent contain boxesin which the time stamp is supposed to be punched showingthe time of departure and time of arrival. On some of themanifests these boxes appear at the bottom of the page, and,on others, at the side. A number of manifests furnished byother drivers, including those who testified in support ofDrudge's position, were put into evidence by Respondent forthis and other purposes. Each of them contains a clear dateand time stamp in the appropriate place. Drudge testified thatsome manifests are never punched at all because on his arrivalat a destination terminal the timeclocks were locked in theterminal. In that circumstance he testified he would eitherwrite in the time or just ignore it. He testified that he recallsmissing the little boxes "untold times." Driver Zussman tes-tified that he would punch the manifest wherever he couldfind an opening and tried to punch it in spots where it couldbe read. Sometimes, he stated, one punch is right over anotherbecause of variance in the clocks. He testified he never re-ceived a warning. Driver Portner testified that he wouldpunch his manifest wherever he could find room. Driver Billtestified that he would punch the manifests in the approxi-mate area and on a few occasions he had not punched themanifests at all. Honchell testified that he punched them inthe correct box unless the manifest was torn or mutilated andin those instances he would punch it wherever it would show.Drivers Russell, Bowen and Chickenllo stated that theypunched outside the proper boxes on several occasions. Eachof them testified that they had never received a warning letter.General Counsel contends that the testimony of the otherdrivers reveals a discriminatory imposition of the Company'srule.None of the other drivers testified that they consistentlypunched manifests in such a way that they could not be readand the tenor of the testimony of each of them was that theyattempted to time-stamp the documents in such a way thatit could be read.The manifests placed in evidence by Respondent, uponwhich the letter was based, reveal, if nothing else, that theywere punched carelessly with no regard to whether the datestamp would be legible. The General Counsel made no effortto have Respondent produce manifests illegibly punched ornot punched at all by drivers other than Drudge and I cannotdeduce from the evidence offered from drivers other thanDrudge that their violation in this regard was in any way asfrequent or consistent as Drudge's. There can be no questionthat he did in fact breach the company rule of which headmittedly knew and did it with great consistency at leastduring the month of February 1970. Under these circum-stances I cannot find that the General Counsel has prevailedin a showing that the issuance of the warning letter wasdiscriminatory.I have found above that some of the warning letters wereissued for discriminatory reasons and that the General Coun-sel failed to prove by a preponderance of the evidence thatothers were issued for discriminatory reasons. The formerfindings of course raise a suspicion with regard to the latter.In each of the latter instances recited I found Resondent hadgood reason to believe that Drudge was guilty of the miscon-duct which gave rise to the letter, but where a finding is made205that some letters were discriminatory in their inception asuspicion naturally arises that all were. However, suspicionis not evidence and it is my opinion that Respondent in thenormal course of its business would have issued warningletters under the circumstances that they were issued herein.The Spielberg IssueAs I have stated above each of the warning letters issuedtoDrudge resulted in the filing of a grievance by Drudge.These grievances were considered by grievance committeesestablished by the two contracts under which Respondent'sdrivers worked. Respondent contends that under these cir-cumstances theSpielbergdoctrine' should be applied. TheGeneral Counsel on the other hand contends that theSpiel-bergdoctrine, as it has been spelled out in various succeedingcases, is not applicable to the situation for various reasonsincluding the reason that the grievance panel did not considerthe issue of discrimination but based its decision only on theissue of whether Drudge was in fact guilty of the misconductcharged in the warning letters.' Further, General Counselcontends that the evidence reveals that the grievance commit-tee did not consider the issue of the pretextual nature of thewarning letters.The joint state and local committees have no provision fora written decision; no formal record is kept of the grievancehearing' and it cannot be determined from the committeedecision what if any issues were considered by the committee.The Board has in the past given conclusive effect to awardsissued by committees such as this.'°InModern Motor Express, Inc.,149NLRB 1507, theBoard deferred to a grievance decision of the joint committee,under the circumstances that the alleged discriminatee raisedthe issue of discrimination for concerted activities by statingto the committee when asked if he had anything to say, thathe thought the disciplinary action was taken because he hadfiled a grievance. The Board there assumed that this issuehaving been placed before the committee, the committee gaveit due consideration in its award. The General Counsel likensthe instant case to the situation inMonsanto Chemical Com-pany,130NLRB 1097, where the arbitrator specificallystated that he was ignoring the issue of union activities andin which the Board stated that under the circumstances itwould take cognizance of the violation in spite of the arbitra-tion.In the instant case Drudge's grievances attempted to raisethe issue. In his grievance dated March 16 relating to theMarch 11 warning letter, Drudge stated:This letter is only because of concerted activities withfellow employees. because of charges filed with NLRBdiscrimination as in past letters, also letters that are yetto come per grapevine [sic].In his grievance of March 16 relating to the warning letterdated March 4, he stated that the warning letter was untrueand "is very discriminating. And was wrote only because ofpast concerted activities with fellow employees." Unquestion-ably the discrimination issue was placed squarely before thecommittee. But I do not believe that it is sufficient to showthat the committee had the issue before it. This was whathappened inMonsanto, supra.If the issue was not consideredby the arbitrator, he cannot be said to have decided it.SpielbergManufacturing Company,112 NLRB 1080As I have found above Drudge had in fact committeed the misconductcharged in each of the warning letters'The committee refused to let Drudge have his own court reporterpresent10Roadway Express, Inc.,145 NLRB 513,Denver-Chicago TruckingCompany, Inc,132 NLRB 1416,Razor Express, Inc,172 NLRB No 201 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach of the grievances concerning warning letters resultedin the same ruling "Letter Stands." It is impossible to deter-mine therefrom whether the committee in any way consid-ered the issue. The only specific evidence relating to the con-sideration of the issue by the committee is found in thetestimony of Drudge that at the meeting of the grievancecommittee at which he appealed the warning letters of Febru-ary 18, March 4, March 9 and March 11, on each of hisgrievances his union representative, Sobel, simply read hisname, the statement from the grievance form and then statedthat the grievance was mailed to him and he knew nothingabout it. In each case then Drudge attempted to present theevidence that he felt support his position including hotel bills,copies of manifests, etc. However, when Drudge attempted toraise the issue of the alleged discrimination and to presentcopies of the charges filed with the Labor Board to the com-mittee he was told "we don't need that. That doesn't haveanything to do with it." No support in the form of argumentor the production of evidence was offered by Sobel at any timeother than his statement that he had received each grievancein the mail and knew nothing about it. The entire grievanceprocedures; undertaking disposition of eight separate griev-ances, took about 15 minutes in the presentation and 5 or 10minutes in the decision. I question whether in that time anyserious consideration of the charge of discrimination couldhave been made but I am not required to so decide inasmuchas I infer from the statements attributed by Drudge to thecommittee that they were not interested in the charges filedwith the Labor Board and that they were not concerned withthat issue, because this was not a matter considered by thecommittee. Under these circumstances I do not believe thatthe mere fact that Drudge attempted to raise the issue bothin argument to the committee and in his grievances gives riseto an inference that the issue was considered by the commit-tee.Accordingly I do not believe that theSpielbergdoctrineapplies in the instant case or that the Board should defer tothe committee decision on the grievances filed by Drudge."It is clear that the effect of the issuance of a warning letterunder the terms of the contractual arrangement between Re-spondent and Local 710 is to place the recipient of the warn-ing letter in a position where another similar violation couldresult in summary discharge. Accordingly I find that Re-spondent violated Section 8(a)(3) and (1) of the Act by theissuance of the warning letters of March 4 and March 9regarding turning in logs and the warning letter of March I 1regarding the use by Drudge of his tractor to drive to a motel,for the purpose of discriminating against him because of hisactivity in filing grievances and complaining concerning hisand other employees' grievances to the Company and for thepurpose of interfering with, coercing and restraining Drudgein his filing and processing of such grievances.11Monsanto Chemical Company, supra.Unlike the circumstances in therecent decision inTerminal Transport Company, Inc.,185 NLRB No. 96,1 am not rejecting the award because I would have reached a different resulton the evidence presented to the arbitration panel, nor because the awardevidenced a failure of the arbitrators to resolve the issue of discrimination.I find that the reaction of the "arbitrators" to Drudge's attempt to raise theissue evidenced the arbitrators' failure to resolve that issue rather than thefact that the award itself gives no clue to their consideration of the issue.In the instant case I find that Drudge was inadequately represented, if in factrepresentation can be attributed to Sobel, who took no part other than tosay he knew nothing about the grievance.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations describedin section II, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYhaving found that Respondent has engaged in certain un-fair labor practices I shall recommend that it be ordered tocease and desist from engaging in such conduct and take theaffirmative action specified to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact and theentire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent discriminatorily issued warning letters toemployee Drudge on March 4, 9 and 11 in violation of Sec-tion 8(a)(1) and (3) of the Act in reprisal for filing grievancesand complaining about wages, hours and working conditionsand conditions of employment.4.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclu-sions of law and the entire record in the case, I recommendthat the Board enter an order requiring Respondent, its offic-ers, agents, successors, and assigns, to:1.Cease and desist from:(a) Issuing warning letters or in any related manner dis-criminating against employees in reprisal for the filing ofgrievances or entering of protest or complaints concerningwages, hours and conditions of employment.(b) By any like or related conduct interfering with, restrain-ing or coercing employees in the exercise of the rights toself-organization, to join or assist the Union or any otherlabor organization, to bargain collectively through represent-atives of their own choosing and toengage inother concertedactivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action which I find willeffectuate the purposes of the Act:(a)Withdraw and expunge from its records the warningletters found hereinabove to have been issued for discrimina-tory reasons and make necessary provisions that those warn-ing letters shall not be used as a basis for further disciplinaryaction against Forrest Drudge.(b) Post at its terminal in Chicago Ridge, Illinois, copies ofthe attached notice marked "Appendix."" Copies of said11In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes. In the eventthat the Board's Order is enforced by a Judgment of a United States Court GATEWAY TRANSPORTATION COMPANYnotice, on forms provided by the Regional Director for Re-gion 13, after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 13 in writingwithin 20 days from the date of receipt of this Decision whatsteps the Respondent has taken to comply therewith."of Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against Forrest Drudge orany other employee by issuing warning notices in re-207prisal for the filing or processing of grievances or enter-ing complaints regarding wages, hours and working con-ditions and conditions of employment for himself andother employees nor in other like manner interfere with,restrain or coerce employees in the exercise of theirrights to self-organization.GATEWAYTRANSPORTATIONCOMPANY(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced by any-one.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered byany other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Rm. 881,Everett Dirksen Building,219 S. Dearborn Street,Chicago,Illinois 60604,Telephone 312-353-7572.